Exhibit 10.1

[EXECUTION COPY]

FIRST AMENDMENT TO

CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of August 31, 2011 (this
“Amendment”), to the Existing Credit Agreement (as defined below) is among
SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY, an Irish public limited company
(“STX”), SEAGATE HDD CAYMAN, an exempt limited liability company organized under
the laws of the Cayman Islands (the “Borrower”) and the Lenders (such
capitalized term, and other terms used in this preamble or the recitals to have
the meanings provided in Section 1.2) parties hereto.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, dated as of January 18, 2011 (as
amended, supplemented, amended and restated or otherwise modified prior to the
date hereof, the “Existing Credit Agreement”), among STX, the Borrower, the
Lenders and The Bank of Nova Scotia as the Administrative Agent, the Lenders
have agreed to make Loans and the Issuing Banks have agreed to issue Letters of
Credit to the Borrower;

WHEREAS, the Borrower has requested, subject to the terms and conditions
hereinafter set forth, that the Lenders amend the Existing Credit Agreement in
certain respects as provided below; and

WHEREAS, the Lenders have agreed to such amendments on the terms and conditions
contained in this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Certain Definitions. The following terms (whether or not
underscored) when used in this Amendment shall have the following meanings (such
meanings to be equally applicable to the singular and plural form thereof):

“Amendment” is defined in the preamble.

“Borrower” is defined in the preamble.

“Existing Credit Agreement” is defined in the first recital.

“First Amendment Effective Date” is defined in Section 3.1.

“STX” is defined in the preamble.

SECTION 1.2. Existing Credit Agreement Defined Terms. Unless otherwise defined
herein or the context otherwise requires, terms defined in the Existing Credit
Agreement and used in this Amendment shall have the meanings given to them in
the Existing Credit Agreement.



--------------------------------------------------------------------------------

ARTICLE II

AMENDMENTS

Effective on the First Amendment Effective Date, the Existing Credit Agreement
is hereby amended in accordance with the terms of this Article.

SECTION 2.1. Amendment to Article I. Article I of the Existing Credit Agreement
is hereby amended in accordance with Section 2.1.1.

SECTION 2.1.1. Clause (b) of the definition of “Obligations” is hereby amended
in it is entirety to read as follows:

“(b) unless otherwise agreed to in writing by the applicable Lender or Affiliate
of a Lender party thereto, the due and punctual payment of all obligations of
the Borrower or any other Loan Party under each Swap Agreement (it being
understood that, for purposes of this clause (b), the term “Swap Agreement”
shall not include Platinum Leases or Swap Agreements permitted under clause
(c)(i)(B) or clause (c)(ii) of Section 6.06) that (i) is in effect on the
Effective Date with a counterparty that is a Lender (or an Affiliate of a
Lender) as of the Effective Date or (ii) is entered into after the Effective
Date with any counterparty that is a Lender (or an Affiliate of a Lender) at the
time such Swap Agreement is entered into”

SECTION 2.2. Amendment to Article VI. Article VI of the Existing Credit
Agreement is hereby amended in accordance with Section 2.2.1.

SECTION 2.2.1. Section 6.06 of the Existing Credit Agreement is hereby amended
in its entirety to read as follows:

SECTION 6.06 Swap Agreements. Each of STX and the Borrower will not, and will
not permit any of its subsidiaries to, enter into any Swap Agreement, except
(a) Swap Agreements entered into to hedge or mitigate risks to which STX, the
Borrower or any Subsidiary has actual exposure, (other than those in respect of
Equity Interests of STX, the Borrower or any Subsidiary, which shall be governed
by clause (c) of this Section), (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of STX, the Borrower or
any Subsidiary, or (c)(i) Swap Agreements entered into by STX, the Borrower or
any Subsidiary, and payments (in either cash or Equity Interests as applicable)
required thereunder, (A) in respect of Equity Interests in STX providing for
payments to current or former directors, officers or employees of STX, the
Borrower and any Subsidiary or their heirs or estates and (B) in respect of
Equity Interests in STX, the Borrower or any Subsidiary in connection with any
redemption or repurchase by STX of its Equity Interests, and (ii) to the extent
not permitted under clause (c)(i), any other Swap Agreements entered into by
STX, the Borrower or any Subsidiary, and payments (in



--------------------------------------------------------------------------------

either cash or Equity Interests as applicable) required thereunder in respect of
Equity Interests in STX; provided, that Restricted Payments required by the Swap
Agreements entered into in reliance on this clause (c) shall only be made in the
same circumstances under which, and in the amounts that, STX, the Borrower and
the Subsidiaries are then permitted to make Restricted Payments pursuant to
Section 6.07, and such Restricted Payments made during any fiscal year shall be
deemed to reduce the amount of Restricted Payments available during such fiscal
year under Section 6.07.

ARTICLE III

CONDITIONS TO EFFECTIVENESS

SECTION 3.1. This Amendment shall become effective upon the date (the “First
Amendment Effective Date”) when each of the following conditions set forth in
this Article shall have been satisfied.

SECTION 3.1.1. Execution of Counterparts. The Administrative Agent shall have
received copies of this Amendment, duly executed and delivered by an authorized
officer or representative of STX and of the Borrower and on behalf of the
Required Lenders.

SECTION 3.1.2. Fees and Expenses. The Administrative Agent shall have received
all of its reasonable and documented fees and out-of-pocket expenses incurred in
connection with the negotiation, preparation, execution and delivery of this
Amendment, including (to the extent invoiced in advance) reasonable fees and
disbursements of Orrick, Herrington & Sutcliffe LLP, counsel to the
Administrative Agent.

ARTICLE IV

MISCELLANEOUS PROVISIONS

SECTION 4.1. Representations and Warranties. To induce the Lenders to enter into
this Amendment STX and the Borrower represent and warrant to the Administrative
Agent and the Lenders that as of the First Amendment Effective Date:

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents to which it is a party are true and correct in all material respects
on and as of the First Amendment Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties were true and correct in all material
respects as of such earlier date).

(b) As of the First Amendment Effective Date, both before and after giving
effect to this Amendment, no Default has occurred and is continuing.

SECTION 4.2. Effect of Amendment. The parties hereto agree as follows:

(a) This Amendment shall not constitute an amendment or waiver of or consent to
any provision of the Existing Credit Agreement or any other Loan Document not
expressly referred to herein and shall not be construed as an amendment, waiver
or consent to any action on the part of a Borrower that would require an
amendment, waiver or consent of the



--------------------------------------------------------------------------------

Administrative Agent or the Lenders under any of the Loan Documents except as
expressly stated herein. Except as expressly amended hereby, the provisions of
the Existing Credit Agreement and the Loan Documents shall remain unchanged and
shall continue to be, and shall remain, in full force and effect in accordance
with their respective terms.

(b) On and after the First Amendment Effective Date, each reference in the
Existing Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,”
or words of like import, and each reference to the Existing Credit Agreement in
any other Loan Document shall be deemed a reference to the Existing Credit
Agreement as amended hereby. This Amendment, executed pursuant to the Existing
Credit Agreement, shall constitute a “Loan Document” for all purposes of the
Existing Credit Agreement and the other Loan Documents and shall be construed,
administered and applied in accordance with all of the terms and provisions of
the Credit Agreement.

SECTION 4.3. Fees and Expenses. The Borrower agrees to reimburse the
Administrative Agent for its reasonable and documented out-of-pocket expenses in
connection with this Amendment, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent.

SECTION 4.4. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

SECTION 4.5. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 4.6. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts (including by
facsimile or electronic copy), each of which when so executed and delivered
shall be deemed an original and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

SECTION 4.7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

 

SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY By:   LOGO [g575194dsp046a.jpg]  
Title:

 

SEAGATE HDD CAYMAN By:   LOGO [g575194dsp046b.jpg]   Title:



--------------------------------------------------------------------------------

By:  

 

  Title:

 

THE BANK OF NOVA SCOTIA By:   LOGO [g575194dsp047.jpg]   Title: Managing
Director



--------------------------------------------------------------------------------

Bank of America N.A.

By:   LOGO [g575194dsp048.jpg]   Title: Director



--------------------------------------------------------------------------------

 

BNP Paribas By:   LOGO [g575194dsp049a.jpg]   Name: Mathew Harvey   Title:
Managing Director

 

 

BNP Paribas By:   LOGO [g575194dsp049b.jpg]   Name: Fiona Buckley   Title: Vice
President



--------------------------------------------------------------------------------

 

Morgan Stanley Bank N.A By:   LOGO [g575194dsp050.jpg]   Title: Authorized
Signatory



--------------------------------------------------------------------------------

By:       Title:

 

 

Wells Fargo Bank N.A. By:   LOGO [g575194dsp051.jpg]  

Susan T. Gallagher

Director